Citation Nr: 1826717	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to effective dates prior to January 21, 2011, for service connection for bilateral shoulder, bilateral hip, and bilateral hand disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran had active duty from June 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, which granted service connection for bilateral shoulder, bilateral hip, and bilateral hand disabilities; in each case, the RO assigned an effective date for service connection of January 21, 2011.

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102 (b) (2014).


FINDINGS OF FACT

1.  On November 1, 2006, the Veteran filed a claim for service connection for multiple musculoskeletal disorders; however, this claim was abandoned.

2.  On October 27, 2010, and no earlier, the Veteran filed a claim for service connection for a bilateral hand disability.

3.  With regard to the claims for bilateral shoulder and bilateral hip disabilities, since November 2007, additional and relevant service treatment records were associated with the claims file.  







CONCLUSIONS OF LAW

1.  The criteria for entitlement to effective dates of October 27, 2010, and no earlier, for the grants of service connection for bilateral hand disabilities, have been met.  38 U.S.C. §§ 5101 (a), 5110 (2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2017).  

2.  The criteria for entitlement to effective dates of November 1, 2006, and no earlier, for the grants of service connection for bilateral shoulder disabilities, and bilateral hip disabilities, have been met.  38 U.S.C. §§ 5101 (a), 5110 (2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.158, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argues that effective dates prior to January 21, 2011 are warranted for the grants of service connection for bilateral shoulder, bilateral hip, and bilateral hand disabilities.  At her hearing, held in April 2017, she argued that her initial claim was filed in November 2006, and that it remained unadjudicated until the RO granted service connection for bilateral shoulder, bilateral hip, and bilateral hand disabilities in its June 2012 decision.   She believes effective dates in November 2006 are appropriate.  

The relevant history of this claim is as follows: 

On November 1, 2006, the Veteran filed multiple claims for service connection (VA Form 21-526), in which she listed the disabilities being claimed as inter alia involving her neck, back, feet, and "multiple musculoskeletal."  

In November 2006, the RO attempted to contact the Veteran to determine exactly what joints were being claimed with regard to her claim for "multiple musculoskeletal" conditions.  She could not be reached.  See VA Form 119, dated in November 2006.

In November 2006, the RO sent the Veteran a duty-to-assist letter, which listed the service connection claims that were being developed, to include a claim for "multiple musculoskeletal."  The RO's letter stated, "On your application, you claimed "multiple musculoskeletal" as a disability.  Please tell us
the specific disability you wish to claim on the enclosed, VA Form 21-4138.  Otherwise, no further action will be taken on this claimed issue."

There is no record to show that a reply was received that was responsive to the RO's November 2006 duty-to-assist letter.  

In November 2007, the RO denied the Veteran's claims for service connection for multiple disabilities, to include disabilities of the neck, back, knees, and feet. The RO's decision did not discuss a claim for service connection for multiple musculoskeletal disabilities.

In January 2008, the Veteran requested a reconsideration of the RO's November 2007 decision.  She listed the RO's decisions with which she did not agree.  She made no mention of her earlier claim for "multiple musculoskeletal" disabilities.  

In January 2008, the RO sent the Veteran a duty-to-assist letter, which listed the service connection claims that were being developed. The duty-to-assist letter did not include or discuss a claim for "multiple musculoskeletal" disabilities.    

In October 2008, after additional evidence was received, the RO again denied the claims for service connection for her neck, back, knees, and feet. The RO's decision did not discuss a claim for service connection for "multiple musculoskeletal" disabilities.  

In November 2009, the Veteran filed informal claims for service connection for neck, back, bilateral knee, and bilateral foot disabilities. She did not mention or discuss a claim for service connection for "multiple musculoskeletal" disabilities.


In April 2010, the RO denied claims for service connection for multiple disabilities, to include the cervical spine, thoracolumbar spine, bilateral knees, and bilateral feet.  There was again no discussion of a claim for service connection for "multiple musculoskeletal" disabilities.    

On October 27, 2010, the Veteran submitted a statement (VA Form 21-4138), in which she claimed to have joint, muscle, and skeletal pain due to her service.  However, as opposed to November 2006 claim, specific references were made to her neck, back, and feet.  The Veteran dated this statement October 1, 2010.  The date stamp on this document is somewhat difficult to read, but it appears to show a date of receipt by VA in November 2010.  However, the RO has indicated that this document was received on October 27, 2010.  See e.g., June 2014 statement of the case.  

In a duty-to-assist letter, dated in November 2010, the RO noted that it was developing multiple claims for service connection, to include "joint pain (also claimed as skeletal pain)," and "muscle pain."  The RO indicated that it had interpreted her October 2010 statement as a "request for reconsideration" of its April 2010 decision as to her claims for service connection for neck, back, bilateral knee, and bilateral foot disabilities.  

In a statement, dated January 11, 2011, the Veteran submitted a statement (VA Form 21-4138), in which she claimed to have neck, back, shoulder, wrist, finger, and foot symptoms.  See also Veteran's statement in support of claim (VA Form 21-4138), dated in August 2011.

In a decision, dated in June 2012, the RO granted service connection for bilateral shoulder, bilateral hip, and bilateral hand disabilities. The RO assigned an effective date for service connection of January 21, 2011, for each disability.  




Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160 (d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160 (e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

For all claims in issue, in November 2006, the RO sent the Veteran a duty-to-assist letter, which listed the service connection claims that were being developed, to include a claim for "multiple musculoskeletal."  The Veteran was requested to identify the specific disability(ies) you wished to claim on an enclosed, VA Form 21-4138, and told that if she did not respond, no further action would be taken on this claimed issue.  There is no record to show that a reply was received that was responsive to the RO's November 2006 duty-to-assist letter within one year from the date of the November 2006 duty-to-assist letter.  The claim is therefore deemed to have been abandoned as of November 2007.  See 38 C.F.R. § 3.158.  

With regard to the claims for earlier effective dates for bilateral hand disabilities, the earliest evidence of a reopened claim for service connection for a hand disability is the Veteran's statement, received on October 27, 2010.  The RO interpreted this statement to include claims for service connection for bilateral hand disabilities, which it granted in June 2012.  Hence, the earliest date after the abandonment of her claim (effective in November 2007) that the Veteran expressed an intent to reopen her claims for service connection for bilateral hand disabilities is October 27, 2010, and to this extent, the claim is granted.  Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  The Board further notes that even if it interpreted the Veteran's October 27, 2010 statement as a "new" claim for service connection (as opposed to an application to reopen her previously denied claim), its determination would remain unaffected.  See 38 C.F.R. § 3.400(b)(2) (2017).  

Effective dates prior to October 27, 2010 are not warranted.  There is no evidence to show that a claim, formal or informal, for service connection for a hand disability was received at any time after November 2007, and prior to October 27, 2010.  See 38 C.F.R. § 3.155.  

In reaching this decision, the Board has considered whether an earlier effective date is warranted under 38 C.F.R. § 3.156(c), based on the receipt of service treatment records subsequent to November 2007.  See e.g., service treatment records, received in January 2008, and in August 2013 (to include records associated with duty in the Army Reserve, prior to active duty). 

Notwithstanding the foregoing rules with regard to effective dates, the law provided that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, an award made based on all or in part on such records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156 (c), (c)(3); see also Cline v. Shinseki, 26 Vet. App. 18 (2012).  The Court has held that 38 C.F.R. § 3.156(c) applies to claims deemed abandoned under 38 C.F.R. § 3.158.  

However, with respect to the service treatment records discussed below, none of this evidence shows complaints of, or treatment for, hand symptoms, or a diagnosed hand disorder.  Accordingly, this evidence is not "relevant," and an effective date for service connection prior to October 27, 2010 is not warranted under 38 C.F.R. § 3.156(c).  

However, with regard to the claims for earlier effective dates for bilateral shoulder and bilateral hip disabilities, the Board finds that the criteria for earlier effective dates of November 1, 2006, have been established.  The Veteran's claim for multiple musculoskeletal disabilities is deemed to have been abandoned in November 2007.  Subsequently, service treatment records were received which show that she complained of shoulder and hip symptoms.  See e.g., service treatment records, dated in July 2006, received in January 2008.  This evidence appears to therefore be "relevant" as noted at 38 C.F.R. § 3.156(c).  

Under 38 C.F.R. § 3.156 (c), the effective date of any award of service connection based on the receipt of new and relevant service records is the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c)(3); Vigil v. Peake, 22 Vet. App. 63 (2008).  It appears that the Veteran was diagnosed with shoulder and hip disabilities prior to her active duty.  See e.g, private reports, dated in 1999 and 2004.  Therefore the correct effective date is the date that VA received the Veteran's initial claim for "multiple musculoskeletal" disorders, i.e., November 1, 2006.  Accordingly, the Board finds that the criteria for an effective date of November 1, 2006 have been established.  To this extent, the claim is granted.  

An effective date prior to November 1, 2006 is not warranted, as there is no evidence to show that the Veteran filed a relevant claim prior to this date.  

The Board notes that to the extent that the Veteran may have been diagnosed with a shoulder, hip, or hand disability prior to the effective dates assigned, this is not a basis for an earlier effective date.  The effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability; it is usually based on the date that the application upon which service connection was eventually awarded was filed (normally, when the Veteran filed the claim, not when the problem began).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board therefore finds that effective dates of October 27, 2010 for service connection for bilateral hand disabilities are warranted, and that effective dates of November 1, 2006 for service connection for bilateral shoulder, and bilateral hip disabilities, are warranted.  To this extent, the appeal is granted.  38 U.S.C. § 5107 (b).  

VCAA notice need not be provided, where, as here, the claim involves an earlier effective date, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).






	(ORDER ON NEXT PAGE)



ORDER

Effective dates for service connection for bilateral hand disabilities of October 27, 2010, and no earlier, are granted, subject to the law and regulations governing the award of monetary benefits.  

Effective dates for service connection for bilateral shoulder and bilateral hip disabilities, of November 1, 2006, and no earlier, are granted, subject to the law and regulations governing the award of monetary benefits.  





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


